(Slip Opinion)              OCTOBER TERM, 2010                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

FEDERAL COMMUNICATIONS COMMISSION ET AL. v.
             AT&T INC. ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE THIRD CIRCUIT

    No. 09–1279. Argued January 19, 2011—Decided March 1, 2011
The Freedom of Information Act requires federal agencies to make re
  cords and documents publicly available upon request, subject to sev
  eral statutory exemptions. One of those exemptions, Exemption 7(C),
  covers law enforcement records the disclosure of which “could rea
  sonably be expected to constitute an unwarranted invasion of per
  sonal privacy.” 5 U. S. C. §552(b)(7)(C). CompTel, a trade associa
  tion, submitted a FOIA request for documents AT&T had provided to
  the Federal Communications Commission Enforcement Bureau dur
  ing an investigation of that company. The Bureau found that Ex
  emption 7(C) applied to individuals identified in AT&T’s submissions
  but not to the company itself, concluding that corporations do not
  have “personal privacy” interests as required by the exemption. The
  FCC agreed with the Bureau, but the Court of Appeals for the Third
  Circuit did not. It held that Exemption 7(C) extends to the “personal
  privacy” of corporations, reasoning that “personal” is the adjective
  form of the term “person,” which Congress has defined, as applicable
  here, to include corporations, §551(2).
Held: Corporations do not have “personal privacy” for the purposes of
 Exemption 7(C). Pp. 3–12.
    (a) AT&T argues that the word “personal” in Exemption 7(C) incor
 porates the statutory definition of “person,” which includes corpora
 tions, §551(2). But adjectives do not always reflect the meaning of
 corresponding nouns. “Person” is a defined term in the statute; “per
 sonal” is not. When a statute does not define a term, the Court typi
 cally “give[s] the phrase its ordinary meaning.” Johnson v. United
 States, 559 U. S. ___, ___. “Personal” ordinarily refers to individuals.
 People do not generally use terms such as personal characteristics or
2                            FCC v. AT&T INC.

                                   Syllabus

    personal correspondence to describe the characteristics or correspon
    dence of corporations. In fact, “personal” is often used to mean pre
    cisely the opposite of business-related: We speak of personal expenses
    and business expenses, personal life and work life, personal opinion
    and a company’s view. Dictionary definitions also suggest that “per
    sonal” does not ordinarily relate to artificial “persons” like corpora
    tions.
       AT&T contends that its reading of “personal” is supported by the
    common legal usage of the word “person.” Yet while “person,” in a le
    gal setting, often refers to artificial entities, AT&T’s effort to ascribe
    a corresponding legal meaning to “personal” again elides the differ
    ence between “person” and “personal.” AT&T provides scant support
    for the proposition that “personal” denotes corporations, even in a le
    gal context.
       Regardless of whether “personal” can carry a legal meaning apart
    from its ordinary one, statutory language should be construed “in
    light of the terms surrounding it.” Leocal v. Ashcroft, 543 U. S. 1, 9.
    Exemption 7(C) refers not just to the word “personal,” but to the term
    “personal privacy.” “Personal” in that phrase conveys more than just
    “of a person”; it suggests a type of privacy evocative of human con
    cerns—not the sort usually associated with an entity like AT&T.
    AT&T does not cite any other instance in which a court has expressly
    referred to a corporation’s “personal privacy.” Nor does it identify
    any other statute that does so. While AT&T argues that this Court
    has recognized “privacy” interests of corporations in the Fourth
    Amendment and double jeopardy contexts, this case does not call for
    the Court to pass on the scope of a corporation’s “privacy” interests as
    a matter of constitutional or common law. AT&T contends that the
    FCC has not demonstrated that the phrase “personal privacy” neces
    sarily excludes corporations’ privacy. But construing statutory lan
    guage is not merely an exercise in ascertaining “the outer limits of [a
    word’s] definitional possibilities,” Dolan v. Postal Service, 546 U. S.
    481, 486, and AT&T has provided no sound reason in the statutory
    text or context to disregard the ordinary meaning of the phrase.
    Pp. 3–9.
       (b) The meaning of “personal privacy” in Exemption 7(C) is further
    clarified by two pre-existing FOIA exemptions. Exemption 6, which
    Congress enacted eight years before Exemption 7(C), covers “person
    nel and medical files and similar files the disclosure of which would
    constitute a clearly unwarranted invasion of personal privacy.”
    §552(b)(6). This Court has regularly referred to Exemption 6 as in
    volving an “individual’s right of privacy,” Department of State v. Ray,
    502 U. S. 164, 175, and Congress used in Exemption 7(C) the same
    phrase—“personal privacy”—used in Exemption 6. In contrast, FOIA
                     Cite as: 562 U. S. ____ (2011)                     3

                                Syllabus

  Exemption 4, which protects “trade secrets and commercial or finan
  cial information obtained from a person and privileged or confiden
  tial,” §552(b)(4), clearly applies to corporations. Congress did not use
  any language similar to that in Exemption 4 in Exemption 7(C).
  Pp. 9–11.
582 F. 3d 490, reversed.

   ROBERTS, C. J., delivered the opinion of the Court, in which all other
Members joined, except KAGAN, J., who took no part in the considera
tion or decision of the case.
                       Cite as: 562 U. S. ____ (2011)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 09–1279
                                  _________________


FEDERAL COMMUNICATIONS COMMISSION, ET AL.,
       PETITIONERS v. AT&T INC. ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE THIRD CIRCUIT
                                [March 1, 2011]

   CHIEF JUSTICE ROBERTS delivered the opinion of the
Court.
   The Freedom of Information Act requires federal agen
cies to make records and documents publicly available
upon request, unless they fall within one of several statu
tory exemptions. One of those exemptions covers law
enforcement records, the disclosure of which “could rea
sonably be expected to constitute an unwarranted invasion
of personal privacy.” 5 U. S. C. §552(b)(7)(C). The ques
tion presented is whether corporations have “personal
privacy” for the purposes of this exemption.
                             I
  The Freedom of Information Act request at issue in this
case relates to an investigation of respondent AT&T Inc.,
conducted by the Federal Communications Commission.
AT&T participated in an FCC-administered program—the
E-Rate (or Education-Rate) program—that was created to
enhance access for schools and libraries to advanced tele
communications and information services. In August
2004, AT&T voluntarily reported to the FCC that it might
2                    FCC v. AT&T INC.

                     Opinion of the Court

have overcharged the Government for services it provided
as part of the program.
   The FCC’s Enforcement Bureau launched an investiga
tion. As part of that investigation, AT&T provided the
Bureau various documents, including responses to inter
rogatories, invoices, emails with pricing and billing infor
mation, names and job descriptions of employees involved,
and AT&T’s assessment of whether those employees had
violated the company’s code of conduct. 582 F. 3d 490,
492–493 (CA3 2009). The FCC and AT&T resolved the
matter in December 2004 through a consent decree in
which AT&T—without conceding liability—agreed to pay
the Government $500,000 and to institute a plan to ensure
compliance with the program. See 19 FCC Rcd. 24014,
24016–24019.
   Several months later, CompTel—“a trade association
representing some of AT&T’s competitors”—submitted a
FOIA request seeking “ ‘[a]ll pleadings and correspon
dence’ ” in the Bureau’s file on the AT&T investigation.
582 F. 3d, at 493. AT&T opposed CompTel’s request, and
the Bureau issued a letter-ruling in response.
   The Bureau concluded that some of the information
AT&T had provided (including cost and pricing data,
billing-related information, and identifying information
about staff, contractors, and customer representatives)
should be protected from disclosure under FOIA Exemp
tion 4, which relates to “trade secrets and commercial or
financial information,” 5 U. S. C. §552(b)(4). App. to Pet.
for Cert. 40a–41a. The Bureau also decided to withhold
other information under FOIA Exemption 7(C). Exemp
tion 7(C) exempts “records or information compiled for law
enforcement purposes” that “could reasonably be expected
to constitute an unwarranted invasion of personal pri
vacy.” §552(b)(7)(C). The Bureau concluded that “indi
viduals identified in [AT&T’s] submissions” have “privacy
rights” that warrant protection under Exemption 7(C).
                 Cite as: 562 U. S. ____ (2011)            3

                     Opinion of the Court

Id., at 43a. The Bureau did not, however, apply that
exemption to the corporation itself, reasoning that “busi
nesses do not possess ‘personal privacy’ interests as re
quired” by the exemption. Id., at 42a–43a.
   On review the FCC agreed with the Bureau. The Com
mission found AT&T’s position that it is “a ‘private corpo
rate citizen’ with personal privacy rights that should be
protected from disclosure that would ‘embarrass’ it . . .
within the meaning of Exemption 7(C) . . . at odds with
established [FCC] and judicial precedent.” 23 FCC Rcd.
13704, 13707 (2008). It therefore concluded that “Exemp
tion 7(C) has no applicability to corporations such as
[AT&T].” Id., at 13710.
   AT&T sought review in the Court of Appeals for the
Third Circuit, and that court rejected the FCC’s reasoning.
Noting that Congress had defined the word “person” to
include corporations as well as individuals, 5 U. S. C.
§551(2), the court held that Exemption 7(C) extends to the
“personal privacy” of corporations, since “the root from
which the statutory word [personal] . . . is derived” is the
defined term “person.” 582 F. 3d, at 497. As the court
explained, “[i]t would be very odd indeed for an adjectival
form of a defined term not to refer back to that defined
term.” Ibid. The court accordingly ruled “that FOIA’s text
unambiguously indicates that a corporation may have a
‘personal privacy’ interest within the meaning of Exemp
tion 7(C).” Id., at 498.
   The FCC petitioned this Court for review of the Third
Circuit’s decision and CompTel filed as a respondent
supporting petitioners. We granted certiorari, 561 U. S.
___ (2010), and now reverse.
                            II
  Like the Court of Appeals below, AT&T relies on the
argument that the word “personal” in Exemption 7(C)
incorporates the statutory definition of the word “person.”
4                    FCC v. AT&T INC.

                     Opinion of the Court

See Brief for Respondent AT&T 8–9, 14–15 (AT&T Brief);
582 F. 3d, at 497. The Administrative Procedure Act
defines “person” to include “an individual, partnership,
corporation, association, or public or private organization
other than an agency.” 5 U. S. C. §551(2). Because that
definition applies here, the argument goes, “personal”
must mean relating to those “person[s]”: namely, corpora
tions and other entities as well as individuals. This read
ing, we are told, is dictated by a “basic principle of gram
mar and usage.” AT&T Brief 8; see id., at 14–15; see also
582 F. 3d, at 497 (citing Delaware River Stevedores v.
DiFidelto, 440 F. 3d 615, 623 (CA3 2006) (Fisher, J., con
curring), for “[t]he grammatical imperativ[e]” that “a
statute which defines a noun has thereby defined the
adjectival form of that noun”). According to AT&T, “[b]y
expressly defining the noun ‘person’ to include corpora
tions, Congress necessarily defined the adjective form
of that noun—‘personal’—also to include corporations.”
AT&T Brief 14 (emphasis added).
   We disagree. Adjectives typically reflect the meaning of
corresponding nouns, but not always. Sometimes they
acquire distinct meanings of their own. The noun “crab”
refers variously to a crustacean and a type of apple, while
the related adjective “crabbed” can refer to handwriting
that is “difficult to read,” Webster’s Third New Interna
tional Dictionary 527 (2002); “corny” can mean “using
familiar and stereotyped formulas believed to appeal to
the unsophisticated,” id., at 509, which has little to do
with “corn,” id., at 507 (“the seeds of any of the cereal
grasses used for food”); and while “crank” is “a part of an
axis bent at right angles,” “cranky” can mean “given to
fretful fussiness,” id., at 530.
   Even in cases such as these there may well be a link
between the noun and the adjective. “Cranky” describes a
person with a “wayward” or “capricious” temper, see 3
Oxford English Dictionary 1117 (2d ed. 1989) (OED),
                  Cite as: 562 U. S. ____ (2011)             5

                      Opinion of the Court

which might bear some relation to the distorted or crooked
angular shape from which a “crank” takes its name. That
is not the point. What is significant is that, in ordinary
usage, a noun and its adjective form may have meanings
as disparate as any two unrelated words. The FCC’s
argument that “personal” does not, in fact, derive from the
English word “person,” but instead developed along its
own etymological path, Reply Brief for Petitioners 6, sim
ply highlights the shortcomings of AT&T’s proposed rule.
   “Person” is a defined term in the statute; “personal” is
not. When a statute does not define a term, we typically
“give the phrase its ordinary meaning.” Johnson v. United
States, 559 U. S. ___, ___ (2010) (slip op., at 4). “Personal”
ordinarily refers to individuals. We do not usually speak
of personal characteristics, personal effects, personal
correspondence, personal influence, or personal tragedy as
referring to corporations or other artificial entities. This is
not to say that corporations do not have correspondence,
influence, or tragedies of their own, only that we do not
use the word “personal” to describe them.
   Certainly, if the chief executive officer of a corporation
approached the chief financial officer and said, “I have
something personal to tell you,” we would not assume the
CEO was about to discuss company business. Responding
to a request for information, an individual might say,
“that’s personal.” A company spokesman, when asked for
information about the company, would not. In fact, we
often use the word “personal” to mean precisely the oppo
site of business-related: We speak of personal expenses
and business expenses, personal life and work life, per
sonal opinion and a company’s view.
   Dictionaries also suggest that “personal” does not ordi
narily relate to artificial “persons” such as corporations.
See, e.g., 7 OED 726 (1933) (“[1] [o]f, pertaining to . . . the
individual person or self,” “individual; private; one’s own,”
“[3] [o]f or pertaining to one’s person, body, or figure,” “[5]
6                     FCC v. AT&T INC.

                     Opinion of the Court

[o]f, pertaining to, or characteristic of a person or self
conscious being, as opposed to a thing or abstraction”); 11
OED at 599–600 (2d ed. 1989) (same); Webster’s Third
New International Dictionary 1686 (1976) (“[3] relating to
the person or body”; “[4] relating to an individual, his
character, conduct, motives, or private affairs”; “[5] relat
ing to or characteristic of human beings as distinct from
things”); ibid. (2002) (same).
   AT&T dismisses these definitions, correctly noting that
“personal”—at its most basic level—simply means “[o]f or
pertaining to a particular person.” Webster’s New Inter
national Dictionary 1828 (2d ed. 1954). The company
acknowledges that “in non-legal usage, where a ‘person’ is
a human being, it is entirely unsurprising that the word
‘personal’ is used to refer to human beings.” AT&T Brief
8. But in a watered-down version of the “grammatical
imperative” argument, AT&T contends that “person”—in
common legal usage—is understood to include a corpora
tion. “Personal” in the same context therefore can and
should have the same scope, especially here in light of the
statutory definition. See id., at 8–9, 16.
   The construction of statutory language often turns on
context, see, e.g., Johnson, supra, at ___ (slip op., at 5),
which certainly may include the definitions of related
words. But here the context to which AT&T points does
not dissuade us from the ordinary meaning of “personal.”
We have no doubt that “person,” in a legal setting, often
refers to artificial entities. The Dictionary Act makes that
clear. 1 U. S. C. §1 (defining “person” to include “corpora
tions, companies, associations, firms, partnerships, socie
ties, and joint stock companies, as well as individuals”).
But AT&T’s effort to ascribe a corresponding legal mean
ing to “personal” again elides the difference between “per
son” and “personal.”
   When it comes to the word “personal,” there is little
support for the notion that it denotes corporations, even in
                  Cite as: 562 U. S. ____ (2011)             7

                      Opinion of the Court

the legal context. AT&T notes that corporations are “pro
tected by the doctrine of ‘personal’ jurisdiction,” AT&T
Brief 19, but that phrase refers to jurisdiction in per
sonam, as opposed to in rem, not the jurisdiction “of a
person.” The only other example AT&T cites is an 1896
case that referred to the “ ‘personal privilege’ ” of a corpora
tion. Ibid. (quoting Mercantile Bank v. Tennessee ex rel.
Memphis, 161 U. S. 161, 171 (1896) (emphasis deleted)).
These examples fall far short of establishing that “per
sonal” here has a legal meaning apart from its ordinary
one, even if “person” does. Cf. Merck & Co. v. Reynolds,
559 U. S. ___, ___–___ (2010) (slip op., at 8–10) (noting
that “ ‘discovery’ is often used as a term of art in connec
tion with the ‘discovery rule’ ” and describing the judicial
and legislative codification of that meaning over time);
Molzof v. United States, 502 U. S. 301, 306 (1992) (“ ‘Puni
tive damages’ is a legal term of art that has a widely
accepted common-law meaning . . . this Court’s decisions
make clear that the concept . . . has a long pedigree in the
law”).
   Regardless of whether “personal” can carry a special
meaning in legal usage, “when interpreting a statute . . .
we construe language . . . in light of the terms surrounding
it.” Leocal v. Ashcroft, 543 U. S. 1, 9 (2004). Exemption
7(C) refers not just to the word “personal,” but to the term
“personal privacy.” §552(b)(7)(C); cf. Textron Lycoming
Reciprocating Engine Div., AVCO Corp. v. Automobile
Workers, 523 U. S. 653, 657 (1998) (“It is not the meaning
of ‘for’ we are seeking here, but the meaning of ‘[s]uits for
violation of contracts’ ”). AT&T’s effort to attribute a
special legal meaning to the word “personal” in this par
ticular context is wholly unpersuasive.
   AT&T’s argument treats the term “personal privacy” as
simply the sum of its two words: the privacy of a person.
Under that view, the defined meaning of the noun “per
son,” or the asserted specialized legal meaning, takes on
8                     FCC v. AT&T INC.

                      Opinion of the Court

greater significance. But two words together may assume
a more particular meaning than those words in isolation.
We understand a golden cup to be a cup made of or resem
bling gold. A golden boy, on the other hand, is one who
is charming, lucky, and talented. A golden opportunity is
one not to be missed. “Personal” in the phrase “personal
privacy” conveys more than just “of a person.” It suggests
a type of privacy evocative of human concerns—not the
sort usually associated with an entity like, say, AT&T.
   Despite its contention that “[c]ommon legal usage” of the
word “person” supports its reading of the term “personal
privacy,” AT&T Brief 9, 13, 18, AT&T does not cite a
single instance in which this Court or any other (aside
from the Court of Appeals below) has expressly referred to
a corporation’s “personal privacy.” Nor does it identify any
other statute that does so. See Tr. of Oral Arg. 26. On the
contrary, treatises in print around the time that Congress
drafted the exemptions at hand reflect the understanding
that the specific concept of “personal privacy,” at least as a
matter of common law, did not apply to corporations. See
Restatement (Second) of Torts §652I, Comment c (1976)
(“A corporation, partnership or unincorporated association
has no personal right of privacy”); W. Prosser, Law of
Torts §97, pp. 641–642 (2d ed. 1955) (“A corporation or a
partnership as such can have no personal privacy, al
though it seems clear that it may have an exclusive right
to its name and its business prestige” (footnotes omitted));
cf. id., §112, at 843–844 (3d ed. 1964) (“It seems to be
generally agreed that the right of privacy is one pertaining
only to individuals, and that a corporation or a partner
ship cannot claim it as such” (footnotes omitted)); id.,
§117, at 815 (4th ed. 1971) (same).
   AT&T contends that this Court has recognized “privacy”
interests of corporations in the Fourth Amendment and
double jeopardy contexts, and that the term should be
similarly construed here. See AT&T Brief 20–25. But this
                 Cite as: 562 U. S. ____ (2011)            9

                     Opinion of the Court

case does not call upon us to pass on the scope of a corpo
ration’s “privacy” interests as a matter of constitutional or
common law. The discrete question before us is instead
whether Congress used the term “personal privacy” to
refer to the privacy of artificial persons in FOIA Exemp
tion 7(C); the cases AT&T cites are too far afield to be of
help here.
   AT&T concludes that the FCC has simply failed to
demonstrate that the phrase “personal privacy” “necessar
ily excludes the privacy of corporations.” Id., at 31–32
(emphasis added). But construing statutory language is
not merely an exercise in ascertaining “the outer limits of
[a word’s] definitional possibilities,” Dolan v. Postal Ser
vice, 546 U. S. 481, 486 (2006). AT&T has given us no
sound reason in the statutory text or context to disregard
the ordinary meaning of the phrase “personal privacy.”
                               III
   The meaning of “personal privacy” in Exemption 7(C) is
further clarified by the rest of the statute. Congress en
acted Exemption 7(C) against the backdrop of pre-existing
FOIA exemptions, and the purpose and scope of Exemp
tion 7(C) becomes even more apparent when viewed in this
context. See Nken v. Holder, 556 U. S. ___, ___ (2009) (slip
op., at 6) (“statutory interpretation turns on ‘the language
itself, the specific context in which that language is used,
and the broader context of the statute as a whole’ ” (quot
ing Robinson v. Shell Oil Co., 519 U. S. 337, 341 (1997))).
Two of those other exemptions are particularly relevant
here.
   The phrase “personal privacy” first appeared in the
FOIA exemptions in Exemption 6, enacted in 1966, eight
years before Congress enacted Exemption 7(C). See 80
Stat. 250, codified as amended at 5 U. S. C. §552(b)(6).
Exemption 6 covers “personnel and medical files and
similar files the disclosure of which would constitute
10                    FCC v. AT&T INC.

                     Opinion of the Court

a clearly unwarranted invasion of personal privacy.”
§552(b)(6). Not only did Congress choose the same term in
drafting Exemption 7(C), it also used the term in a nearly
identical manner.
   Although the question whether Exemption 6 is limited
to individuals has not come to us directly, we have regu
larly referred to that exemption as involving an “individ
ual’s right of privacy.” Department of State v. Ray, 502
U. S. 164, 175 (1991) (quoting Department of Air Force v.
Rose, 425 U. S. 352, 372 (1976) (internal quotation marks
omitted)); see also Department of State v. Washington Post
Co., 456 U. S. 595, 599 (1982).
   AT&T does not dispute that “identical words and
phrases within the same statute should normally be given
the same meaning,” Powerex Corp. v. Reliant Energy
Services, Inc., 551 U. S. 224, 232 (2007), but contends that
“if Exemption 6 does not protect corporations, it is because
[it] applies only to ‘personnel and medical files and similar
files,’ ” not because of the term “personal privacy.” AT&T
Brief 36 (quoting §552(b)(6)). Yet the significance of the
pertinent phrase—“the disclosure of which would consti
tute a clearly unwarranted invasion of personal privacy,”
§552(b)(6)—cannot be so readily dismissed. Without it,
Exemption 6 would categorically exempt “personnel and
medical files” as well as any “similar” file. Even if the
scope of Exemption 6 is also limited by the types of files it
protects, the “personal privacy” phrase importantly de
fines the particular subset of that information Congress
sought to exempt. See Washington Post Co., supra, at 599.
And because Congress used the same phrase in Exemption
7(C), the reach of that phrase in Exemption 6 is pertinent
in construing Exemption 7(C).
   In drafting Exemption 7(C), Congress did not, on the
other hand, use language similar to that in Exemption 4.
Exemption 4 pertains to “trade secrets and commercial or
financial information obtained from a person and privi
                 Cite as: 562 U. S. ____ (2011)          11

                     Opinion of the Court

leged or confidential.” 5 U. S. C. §552(b)(4). This clearly
applies to corporations—it uses the defined term “person”
to describe the source of the information—and we far more
readily think of corporations as having “privileged or
confidential” documents than personally private ones. So
at the time Congress enacted Exemption 7(C), it had in
place an exemption that plainly covered a corporation’s
commercial and financial information, and another that
we have described as relating to “individuals.” The lan
guage of Exemption 7(C) tracks the latter.
  The Government has long interpreted the phrase “per
sonal privacy” in Exemption 7(C) accordingly. Shortly
after Congress passed the 1974 amendments that enacted
Exemption 7(C), the Attorney General issued a memoran
dum to executive departments and agencies explaining
that “personal privacy” in that exemption “pertains to the
privacy interests of individuals.” U. S. Dept. of Justice,
Attorney General’s Memorandum on the 1974 Amend
ments to the Freedom of Information Act 9, reprinted in
House Committee on Government Operations and Senate
Committee on the Judiciary, Freedom of Information Act
and Amendments of 1974 (P. L. 93–502), 94th Cong., 1st
Sess., 507, 579 (Jt. Comm. Print 1975). The exemption,
the Attorney General noted, “does not seem applicable to
corporations or other entities.” Ibid. We have previously
viewed this Memorandum as a reliable guide in interpret
ing FOIA, see National Archives and Records Admin. v.
Favish, 541 U. S. 157, 169 (2004); FBI v. Abramson, 456
U. S. 615, 622, n. 5 (1982), and we agree with its conclu
sion here.
                       *    *    *
  We reject the argument that because “person” is defined
for purposes of FOIA to include a corporation, the phrase
“personal privacy” in Exemption 7(C) reaches corporations
as well. The protection in FOIA against disclosure of law
12                  FCC v. AT&T INC.

                   Opinion of the Court

enforcement information on the ground that it would
constitute an unwarranted invasion of personal privacy
does not extend to corporations. We trust that AT&T will
not take it personally.
  The judgment of the Court of Appeals is reversed.

                                          It is so ordered.

  JUSTICE KAGAN took no part in the consideration or
decision of this case.